Exhibit 10.1

EXECUTION COPY

SHARE PURCHASE AGREEMENT

          This Share Purchase Agreement (this “Agreement”) is dated as of March
27, 2009, by and among Ocwen Financial Corporation, a Florida corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

          A. The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

          B. Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, par value $0.01 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 5,471,500 shares of Common Stock and shall be
collectively referred to herein as the “Shares”).

          C. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.
DEFINITIONS

          1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

          “Action” means any action, suit, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

--------------------------------------------------------------------------------



          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

          “Agreement” shall have the meaning ascribed to such term in the
Preamble.

          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.

          “Closing” means the closing of the purchase and sale of the Shares
pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

          “Commission” has the meaning set forth in the Recitals.

          “Common Stock” has the meaning set forth in the Recitals, and also
includes any securities into which the Common Stock may hereafter be
reclassified or changed.

          “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

          “Company Counsel” means O’Melveny & Myers LLP.

          “Company Deliverables” has the meaning set forth in Section 2.2(a).

          “Company’s Knowledge” means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of William Erbey, David Gunter, Paul Koches and Kevin Wilcox (such persons, the
“Knowledge Persons”) after inquiry of their respective direct reporting officers
as would be usual and customary under the circumstances.

          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

          “Disclosure Materials” has the meaning set forth in Section 3.1(h).

          “Effective Date” means the date on which the initial Registration
Statement required by Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.

          “Environmental Laws” has the meaning set forth in Section 3.1(l).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

          “GAAP” means U.S. generally accepted accounting principles, as applied
by the Company.

2

--------------------------------------------------------------------------------



          “Intellectual Property” has the meaning set forth in Section 3.1(r).

          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

          “Material Adverse Effect” means any of (i) a material adverse effect
on the legality, validity or enforceability, as it would relate to the Company,
of any Transaction Document, (ii) a material adverse effect on the Company’s
ability to perform its obligations under any Transaction Document or (iii) a
material adverse effect on the results of operations, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole;
provided, that none of the following (or the results thereof) shall be a
Material Adverse Effect: (A) any occurrence, condition, change, event or effect
resulting from changes (x) in general economic or political conditions or
financial, credit or securities markets conditions or (y) that generally affect
the industries in which the Company operates, except, in each case under
subclauses (x) or (y), to the extent that such occurrence, condition, change,
event or effect has had a materially disproportionate effect on the Company and
the Subsidiaries, taken as a whole, as compared to other Persons engaged in the
industries which the Company operates; (B) any change in the stock price of, or
any change in the trading volume of, the Company’s Common Stock on The New York
Stock Exchange (provided that the underlying cause for such changes may be taken
into consideration to the extent it is not otherwise excluded from the
definition of “Material Adverse Effect”); (C) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
war or the occurrence of any natural disasters and acts of terrorism; (D) any
occurrence, condition, change, event or effect resulting from or relating to the
announcement or pendency of the transactions contemplated by the Transaction
Documents or from compliance by the Company and the Subsidiaries with the terms
of any Transaction Agreement; or (E) any change in GAAP, or in the
interpretation thereof, as imposed upon the Company, the Subsidiaries or their
respective businesses or any change in law, or in the interpretation thereof.

          “Material Contract” means any contract of the Company that was filed
as an exhibit to the SEC Reports pursuant to Item 601of Regulation S-K.

          “Material Permits” has the meaning set forth in Section 3.1(p).

          “Outside Date” means the thirtieth day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.

          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be the New York Stock
Exchange.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Purchase Price” means $11.00 per Share.

          “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

          “Purchaser Party” has the meaning set forth in Section 4.9(a).

          “Registration Rights Agreement” has the meaning set forth in the
Recitals.

3

--------------------------------------------------------------------------------



          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).

          “Required Approvals” has the meaning set forth in Section 3.1(e).

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Schedules” means the Schedules to this Agreement, which, among other
matters, list certain exceptions and other information with respect to the
representations and warranties in this Agreement.

          “SEC Reports” has the meaning set forth in Section 3.1(h).

          “Secretary’s Certificate” has the meaning set forth in Section
2.2(a)(vi).

          “Securities Act” means the Securities Act of 1933, as amended.

          “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

          “Subscription Amount” means with respect to each Purchaser, the
aggregate amount to be paid for the Shares purchased hereunder as indicated on
such Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

          “Subsidiary” means any entity in which the Company, directly or
indirectly, owns more than 50% of the capital stock or more than 50% of the
equity or similar interest such that it is consolidated with the Company in the
financial statements of the Company.

          “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

          “Trading Market” means whichever of the New York Stock Exchange, the
NYSE Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

          “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Registration Rights Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

          “Transfer” has the meaning set forth in Section 4.1(a).

          “Transfer Agent” means American Stock Transfer & Trust Company, or any
successor transfer agent for the Company.

4

--------------------------------------------------------------------------------



ARTICLE II.
PURCHASE AND SALE

          2.1 Closing.

               (a) Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of Shares set forth on the signature pages hereto under such
Purchaser’s name, in exchange for the payment by such Purchaser to the Company
of the purchase price set forth on the signature pages hereto under such
Purchaser’s name.

               (b) Closing. The Closing of the purchase and sale of the Shares
shall take place at the offices of O’Melveny & Myers LLP, Times Square Tower, 7
Times Square, New York, New York, on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree.

               (c) Form of Payment. Unless otherwise agreed to by the Company
and a Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser one or more stock certificates, evidencing the number
of Shares such Purchaser is purchasing as is set forth on such Purchaser’s
signature page to this Agreement next to the heading “Number of Shares to be
Acquired” and (2) each Purchaser shall wire its Subscription Amount, in United
States dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions.

          2.2 Closing Deliveries.

               (a) On or prior to the Closing, the Company shall issue, deliver
or cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

          (i) this Agreement, duly executed by the Company;

          (ii) one or more stock certificates, evidencing the Shares subscribed
for by Purchaser hereunder, registered in the name of such Purchaser or as
otherwise set forth on the Stock Certificate Questionnaire included as Exhibit
B-2 hereto (the “Stock Certificates”);

          (iii) a legal opinion of Company Counsel and in-house counsel of the
Company, dated as of the Closing Date and in the form attached hereto as (and as
divided between such counsel in) Exhibit C, executed by such counsel and
addressed to the Purchasers;

          (iv) the Registration Rights Agreement, duly executed by the Company;

          (v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, (b) certifying the current
versions of the certificate or articles of incorporation, as amended, and
by-laws of the Company and (c) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit E;

5

--------------------------------------------------------------------------------



          (vi) the Compliance Certificate referred to in Section 5.1(g);

          (vii) a certificate evidencing the formation and good standing of the
Company in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within five (5) Business
Days of the Closing Date; and

          (viii) a certified copy of the Amended and Restated Articles of
Incorporation, as certified by the Secretary of State of the State (or
comparable office) of such entity’s jurisdiction of formation, as of a date
within ten (10) Business Days of the Closing Date.

               (b) On or prior to the Closing, each Purchaser shall deliver or
cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

          (i) this Agreement, duly executed by such Purchaser;

          (ii) its Subscription Amount, in U.S. dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer in accordance
with the Company’s written wire instructions;

          (iii) the Registration Rights Agreement, duly executed by such
Purchaser;

          (iv) the Compliance Certificate referred to in Section 5.2(f);

          (v) a fully completed and duly executed Selling Stockholder
Questionnaire, reasonably satisfactory to the Company, in the form attached as
Annex B to the Registration Rights Agreement; and

          (vi) a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and Stock Certificate
Questionnaire in the forms attached hereto as Exhibits B-1 and B-2 ,
respectively.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

          3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:

               (a) Subsidiaries. The Company has no direct or indirect
Significant Subsidiaries other than those listed in Schedule 3.1(a) hereto.
Except as disclosed in Schedule 3.1(a) hereto, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Significant Subsidiary free and clear of any and all Liens, and all the issued
and outstanding shares of capital stock or comparable equity interest of each
Significant Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.

               (b) Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X)(a
“Significant Subsidiary”) is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Significant
Subsidiary is in violation in any material respect of any of the provisions of
its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Significant
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not in the reasonable judgment of the Company be expected
to have a Material Adverse Effect. The Company has conducted its business in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect.

6

--------------------------------------------------------------------------------



               (c) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no stockholder agreements, voting agreements, or other similar
arrangements with respect to the voting of the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s stockholders.

               (d) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Significant Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Significant
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound,
except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

7

--------------------------------------------------------------------------------



               (e) Filings, Consents and Approvals. Neither the Company nor any
of its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filing of any requisite
notices and/or application(s) to the Principal Trading Market for the issuance
and sale of the Common Stock and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement,
in each case other than where the failure to obtain such items would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (collectively, the “Required Approvals”).

               (f) Issuance of the Shares. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

               (g) Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other
equity-linked securities of the Company (whether or not presently convertible
into or exercisable or exchangeable for shares of capital stock of the Company)
has been set forth in the SEC Reports and has changed since the date of such SEC
Reports only due to stock grants or other equity awards or stock option and
warrant exercises that do not, individually or in the aggregate, have a material
effect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as disclosed in the SEC Reports (including the
financial statements therein) or in Schedule 3.1(g): (i) no shares of the
Company’s outstanding capital stock are subject to preemptive rights or any
other similar rights; (ii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company (all
of the foregoing, collectively, “Equity Rights”), other than those issued or
granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports and/or any such Equity Rights as are
de minimis in amount; (iii) there are no material outstanding debt securities of
the Company or by which the Company is bound; (iv) except as identified in
Schedule 3.1(y) hereto and the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act; (v) there are no
outstanding securities of the Company or which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (vii)
the Company has no liabilities or obligations required to be disclosed in the
SEC Reports but not so disclosed in the SEC Reports, other than those which,
individually or in the aggregate, do not or would not have or reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.1(g), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Shares.

8

--------------------------------------------------------------------------------



               (h) SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective filing dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

               (i) Financial Statements. The financial statements of the Company
included in the SEC Reports complied in all material respects with applicable
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the balance sheet of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments.

               (j) Tax Matters. The Company (i) has prepared and filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) through (iii) above, where the failure
to so pay or file any such tax, assessment, charge or return or to so set aside
would not have or reasonably be expected to have a Material Adverse Effect.

               (k) Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in
subsequent SEC Reports filed prior to the date hereof or on Schedule 3.1(k), (i)
there have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission and (C) such liabilities as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(iii) the Company has not altered materially its method of accounting or the
manner in which it keeps its accounting books and records, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or stock purchase plans or executive and director corporate arrangements
disclosed in the SEC Reports. Except as disclosed on Schedule 3.1(k) and except
for the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
U.S. federal securities laws at the time this representation is made that has
not been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

9

--------------------------------------------------------------------------------



               (l) Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.

               (m) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents (as to the Company) or the Shares, or (ii) except as disclosed in the
SEC Reports, is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate, if there were an unfavorable decision. Neither
the Company nor any Subsidiary, nor to the Company’s Knowledge any director or
officer thereof, is the subject of any Action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been in the last 24 months, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company in their capacity as such or involving any of the Knowledge Persons.
To the Company’s Knowledge, the Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any of its Subsidiaries under the Exchange Act or the Securities
Act.

               (n) Employment Matters. No material labor dispute exists or, to
the Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no executive officer is, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement or
non-solicitation covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.

               (o) Compliance. Neither the Company nor any of its Subsidiaries
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its Subsidiaries under), nor has the Company or
any of its Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any Material Contract (whether or not such
default or violation has been waived), (ii) is in violation of any order of
which the Company or any of its Subsidiaries has been made aware in writing of
any court, arbitrator or governmental body having jurisdiction over the Company
or any of its Subsidiaries or their respective properties or assets, or (iii) is
in violation of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company or any of its Subsidiaries, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

10

--------------------------------------------------------------------------------



               (p) Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted and as
described in the SEC Reports, except where the failure to possess such permits,
individually or in the aggregate, has not and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor, to the Company’s Knowledge, any of
its Subsidiaries has received in the last 24 months any notice in writing of
proceedings relating to the revocation or material adverse modification of any
such Material Permits, nor are any proceedings relating to the revocation or
material adverse modification of any such Material Permits pending as of the
date hereof and (ii) the Company has no Knowledge of any facts or circumstances
that would give rise to the revocation or material adverse modification of any
Material Permits.

               (q) Title to Assets. Except as set forth in the SEC Reports, (i)
the Company and its Subsidiaries have good and marketable title to all real
property and tangible personal property owned by them which is material to the
business of the Company and its Subsidiaries, taken as a whole, in each case
free and clear of all Liens except such as do not materially affect the value of
such property or do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries and (ii) any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material to the Company and its Subsidiaries
taken as a whole and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

               (r) Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted in the SEC Reports
except where the failure to own, possess, license or have such rights would not
have or reasonably be expected to have a Material Adverse Effect. Except as set
forth in the SEC Reports or on Schedule 3.1(r) and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) there are no
rights of third parties to any such Intellectual Property; and (b) to the
Company’s Knowledge, there is no infringement by third parties of any such
Intellectual Property.

               (s) Insurance. The Company and each of the Subsidiaries are
insured by insurers that the Company believes are financially responsible
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which the Company and
the Subsidiaries are engaged. To the Company’s Knowledge, neither the Company
nor any of its Subsidiaries has received any notice of cancellation of any such
insurance, nor, to the Company’s Knowledge, will it or any Subsidiary be unable
to renew their respective existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

               (t) Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports or on Schedule 3.1(t) and other than the grant of stock
options or other equity awards that are not individually or in the aggregate
material in amount, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company, is presently a party
to any transaction with the Company or to a presently contemplated transaction
involving a Knowledge Person or to a presently contemplated transaction that
would occur within 30 days after the Closing involving any other officer or
director of the Company (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

11

--------------------------------------------------------------------------------



               (u) Internal Accounting Controls. The Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. Under the supervision of and with the participation of the Company’s
management, including its Chief Executive Officer and Chief Financial Officer,
the Company conducted an evaluation of its internal control over financial
reporting as of December 31, 2008, based on the framework set forth by the
Committee of Sponsoring Organizations of the Treadway Commission (COSO) in
Internal Control – Integrated Framework. Based on that evaluation, the Company’s
management concluded that, as of December 31, 2008, internal control over
financial reporting is effective based on criteria established in Internal
Control – Integrated Framework issued by the COSO.

               (v) Disclosure Controls. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the Exchange Act). The Company’s management, under the supervision of and
with the participation of its Chief Executive Officer and Chief Financial
Officer, has evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2008. Based on such
evaluation, the Company’s Chief Executive Officer and Chief Financial Officer
have concluded that, as of the end of such period, the Company’s disclosure
controls and procedures are effective.

               (w) Certain Fees. No person or entity will be entitled, as a
result of the transactions contemplated by this Agreement, to any commission, or
broker’s or other similar fee pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

               (x) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Purchasers under the
Transaction Documents. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the
representations and warranties set forth in that certain side letter, dated as
of the date hereof (and in the update to that certain side letter, to be
delivered at the Closing), the issuance and sale of the Shares hereunder does
not contravene the rules and regulations of the Principal Trading Market.

               (y) Registration Rights. Other than as set forth in the SEC
Reports and other than each of the Purchasers or as set forth in Schedule 3.1(y)
hereto, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company other than those
securities which are currently registered on an effective registration statement
on file with the Commission.

               (z) No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, none of the
Company, its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates
has, directly or indirectly, at any time within the past six months, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.

12

--------------------------------------------------------------------------------



               (aa) Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received written notice from
any Trading Market on which the Common Stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with the listing and maintenance requirements for continued
trading of the Common Stock on the New York Stock Exchange and has no Knowledge
of any facts or circumstances which would reasonably be expected to lead to the
NYSE delisting or suspending the Common Stock from listing or trading on the New
York Stock Exchange due to violations by the Company of the rules or regulations
of the NYSE in the foreseeable future.

               (bb) Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

               (cc) Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s Knowledge,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

               (dd) Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company is not subject to Section 607.0901 or
Section 607.0902 of the Florida Business Corporation Act.

               (ee) Off Balance Sheet Arrangements. Except as disclosed on
Schedule 3.1(ee), there is no transaction, arrangement, or other relationship
between the Company (or any Subsidiary) and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed and would have or reasonably be
expected to have a Material Adverse Effect.

               (ff) Acknowledgment Regarding Purchasers’ Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares.

               (gg) Certain Matters. In the last thirty days to the date hereof,
the Company has not, and to the Company’s Knowledge no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than in each of clauses (i), (ii) and (iii), (A) activities by
stock specialists or market makers in respect of the Common Stock not done at
the specific direction of the Company, (B) purchases of convertible debt
securities of the Company or (C) other ordinary course trading activities on the
Principal Trading Market.

13

--------------------------------------------------------------------------------



               (hh) No Additional Agreements. The Company does not have any
agreement with any Purchaser with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

               (ii) No General Solicitation or General Advertising. Neither the
Company nor any person acting on its behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Shares.

               (jj) Shell Company Status. The Company is not, and has never
been, an issuer identified in Rule 144(i)(1).

               (kk) Registration Eligibility. The Company is eligible to
register the resale of the Shares by the Purchasers using Form S-3 promulgated
under the Securities Act

          3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

               (a) Organization; Authority. It is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each of this Agreement and the Registration Rights
Agreement has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

               (b) No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

14

--------------------------------------------------------------------------------



               (c) Investment Intent. Such Purchaser understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the Shares
beyond the period of time provided in this Agreement and reserves the right,
subject to the provisions of this Agreement and the Registration Rights
Agreement, after the period of time provided in this Agreement to sell or
otherwise dispose of all or any part of such Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Shares hereunder in the ordinary course of
its business. Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity.

               (d) Purchaser Status. At the time such Purchaser was offered the
Shares, it was, at the date hereof it is, and on and as of the Closing Date it
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act. Such Purchaser is not a registered broker dealer registered under Section
15(a) of the Exchange Act, or a member of FINRA or an entity engaged in the
business of being a broker dealer. Such Purchaser is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.

               (e) General Solicitation. Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

               (f) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time
is and at the Closing Date will be, able to afford a complete loss of such
investment.

               (g) Access to Information. Such Purchaser acknowledges that it
has had the opportunity to review the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Shares.

               (h) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

               (i) Independent Investment Decision. Such Purchaser has
independently evaluated the merits of its decision to purchase Shares pursuant
to the Transaction Documents, and such Purchaser confirms that it has not relied
on the advice of any other Purchaser’s or the Company’s business and/or legal
counsel in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Shares constitutes legal, tax
or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

15

--------------------------------------------------------------------------------



               (j) Reliance on Exemptions. Such Purchaser understands that the
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

               (k) No Governmental Review. Such Purchaser understands that no
U.S. federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

               (l) Residency. Such Purchaser’s residence (if an individual) or
office in which its investment decision with respect to the Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

               (m) Litigation. There is no Action that (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents (as to such Purchaser), or (ii) is reasonably likely to have a
material and adverse effect, individually or in the aggregate, on the ability of
such Purchaser to consummate the transactions contemplated by the Transaction
Documents.

               (n) Ownership of Common Stock. Except as set forth on Schedule
3.2(n), no Purchaser beneficially owns (as such term is defined in Rule 13d-3
under the Exchange Act) any Common Stock or is the record owner of any Common
Stock, or any derivatives based on Common Stock, or any securities convertible
into or exchangeable for Common Stock. Since March 6, 2009, such Purchaser has
not, and to such Purchaser’s knowledge, no one acting on its behalf has,
directly or indirectly engaged in Short Sales with respect to the Common Stock.

               (o) No Additional Agreements. Such Purchaser does not have any
agreement with the Company or any other Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

               (p) Financial Capability. Each Purchaser currently has and will
have at the Closing Date sufficient available funds to pay its respective
Purchase Price as contemplated by Section 2.2(b)(ii).

               The Company and each of the Purchasers acknowledge and agree that
no party to this Agreement has made or makes any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in this Article III and the Transaction Documents.

16

--------------------------------------------------------------------------------



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

          4.1 Transfer Restrictions.

               (a) Certain Trading Limitations. Each Purchaser covenants that
for the period commencing on the date hereof and ending on the date that is
twelve (12) months after the Closing Date, it will not sell or transfer (or
enter into any Short Sale, pledge, hedging, derivative or other transaction that
is designed to result in substantially the same economic effect as a sale,
including, for this purpose, with respect to Common Stock Equivalents)
(“Transfer”) any of the Shares; provided, however, that the foregoing shall not
prohibit the following actions by each such Purchaser: (i) Transfers to an
Affiliate or a Person that shares a common investment adviser, provided that
such Affiliate or Person, as applicable, agrees pursuant to a Joinder Agreement
to be subject to the restrictions set forth in this Section 4.1 and Section
4.10; and (ii) Transfers pursuant to a merger, tender offer or exchange offer or
other business combination, acquisition of assets or similar transaction or
change of control transaction involving the Company or any of its Significant
Subsidiaries that is approved by the Board of Directors of the Company.

               (b) Compliance with Laws. Notwithstanding any other provision of
this Article IV (but, for the avoidance of doubt, subject to Section 4.1(a)
above), each Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than (i)
pursuant to an effective registration statement, (ii) to the Company or (iii)
pursuant to Rule 144 (provided that the transferor provides the Company with
reasonable assurances (in the form of seller and broker representation letters)
that the securities may be sold pursuant to such rule) (any transfer described
in clauses (i), (ii) or (iii), an “Exempt Transfer”), the Company may require
the transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of a transfer of Shares (other than an Exempt Transfer), any such transferee
shall agree in a written instrument in form and substance reasonably acceptable
to the Company to be bound as a “Purchaser” by Section 4.1 and Section 4.10 of
this Agreement (such agreement in writing, a “Joinder Agreement”), which Joinder
Agreement shall also provide that any transferee of 7.5% or more of the
aggregate amount of Shares sold by the Company pursuant to this Agreement shall
have the rights and obligations of a “Purchaser” under the Registration Rights
Agreement with respect to such transferred Shares. For the avoidance of doubt,
any transferee of Shares in an Exempt Transfer and any transferee of less than
7.5% of the aggregate amount of Shares sold by the Company pursuant to this
Agreement, shall not receive any rights under the Registration Rights Agreement.

               (c) Legends. Certificates evidencing the Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(b) or applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

17

--------------------------------------------------------------------------------



               (d) Removal of Legends. The restrictive legend set forth in
Section 4.1(c) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Shares are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to the
effective registration statement registering the Shares for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement), (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
Affiliate of the Company), or (iii) such Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date or (ii) Rule 144 becoming available for the resale of Shares,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to the Shares and without volume
or manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legends from the Shares and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company. Following the
Effective Date, or at such earlier time as a restrictive legend is no longer
required for certain Shares, the Company will use its reasonable best efforts
to, no later than three (3) Trading Days following the delivery by a Purchaser
to the Company or the Transfer Agent (with notice to the Company) of a legended
certificate representing such Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and an opinion of counsel to the extent required by Section
4.1(a), (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such Shares that is
free from all restrictive legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in Section 4.1(b) or this Section 4.1(d). Certificates for
Shares free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

               (e) Acknowledgement. Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Shares or any interest therein without complying with
the requirements of the Securities Act. Except as otherwise provided below,
while the above-referenced registration statement remains effective, each
Purchaser hereunder may sell the Shares in accordance with the plan of
distribution contained in the registration statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company in writing at
any time that the registration statement registering the resale of the Shares is
not effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares until such time as the Purchaser
is notified by the Company that such registration statement is effective or such
prospectus is compliant with Section 10 of the Exchange Act, unless such
Purchaser is able to, and does, sell such Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.
Both the Company and its Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection (e) and each
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this paragraph.

18

--------------------------------------------------------------------------------



          4.2 Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock.

          4.3 Furnishing of Information. In order to enable the Purchasers to
sell the Shares under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall use commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. During such one year period, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available the
information described in Rule 144(c)(2), if the provision of such information
will allow resales of the Shares pursuant to Rule 144.

          4.4 Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

          4.5 No Integration; No Distribution. The Company shall not, and shall
use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that will be integrated with the offer or sale of the Shares in a manner
that would require the registration under the Securities Act of the sale of the
Shares to the Purchasers, or that will be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction. Each Purchaser shall not engage in any such transactions
or take any such actions that would be considered a distribution of the Shares
in violation of the Securities Act.

          4.6 Securities Laws Disclosure; Publicity. Promptly after the
execution hereof, but no later than 6:00 pm on the Business Day immediately
following execution of this Agreement, the Company shall issue one or more press
releases (each, a “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company may have provided any
Purchaser at any time prior to the filing of the Press Release. If required by
law, the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission and (ii) to the extent such disclosure is required
by law, at the request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release(s), no Purchaser shall be in possession
of any material, non public information received from the Company, any
Subsidiary or any of their respective officers, directors or employees, that is
not disclosed in the Press Release(s). Each Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 4.6, such Purchaser will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

19

--------------------------------------------------------------------------------



          4.7 Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
and except with the express written consent of such Purchaser and unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information, the Company shall not, and shall
cause each Subsidiary and each of their respective officers, directors,
employees and agents, not to, and each Purchaser shall not solicit the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees or agents to provide any Purchaser with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
filing of the Press Release(s).

          4.8 [Intentionally Omitted].

          4.9 Listing of Common Stock. The Company will use its reasonable best
efforts to list the Shares for trading on the New York Stock Exchange, subject
to official notice of issuance, as promptly as reasonably practicable, after the
date hereof. As soon as practicable after the date hereof, the Company shall
file a supplemental listing application with the New York Stock Exchange to list
the Shares (the “Application”).

          4.10 Standstill. (a) Each Purchaser covenants that during the
Standstill Period, without the Company’s prior written consent, neither such
Purchaser nor any of its Affiliates will, directly or indirectly:

          (i) acquire, offer or propose or agree to acquire Beneficial Ownership
of any Voting Securities, if such acquisition would result in the Purchasers
having beneficial ownership of more than 15.0% of the Company’s outstanding
shares of Common Stock (the “Ownership Limit”);

          (ii) make any public announcement with respect to any proposal for, or
make a private written proposal for, the acquisition by such Purchaser or any of
its Affiliates of any Voting Securities in excess of the Ownership Limit;

          (iii) make any public announcement with respect to any proposal for,
or make a private written proposal for, any merger, consolidation, business
combination, recapitalization, asset sale or other extraordinary transaction
involving the Company or its subsidiaries;

          (iv) make, or in any way participate in, any “solicitation” of
“proxies” (as such terms are defined or used in Regulation 14A under the
Exchange Act) to vote any Voting Securities or make or propose any shareholder
proposal under Rule 14a-8 of the Exchange Act; provided, that nothing in this
clause (iii) shall prevent any Purchasers from voting any Voting Securities then
beneficially owned by them in any manner;

          (v) seek to place a director on the Board of Directors of the Company,
or seek the removal of any director of the Company;

          (vi) call or seek to have called any meeting of the shareholders of
the Company, or execute any written consent in lieu of a meeting of the
shareholders of the Company that is not approved by the Board of Directors of
the Company;

20

--------------------------------------------------------------------------------



          (vii) enter into any negotiations, arrangements or understandings with
or assist or request any third party with respect to any of the items set forth
in clauses (iii), (iv), (v) or (vi) above, or otherwise form, join or in any way
engage in discussions relating to the formation of, or participate in, a “group”
within the meaning of Section 13(d)(3) of the Exchange Act, as amended, in
connection with any of the foregoing; or

          (viii) make a request to amend or waive any provision of this Section
4.10 or contest the validity of this Section 4.10.

               (b) For purposes of this Section 4.10, (w) the term “Affiliate”
shall exclude such Purchaser’s investment adviser (except to the extent acting
directly or indirectly on behalf of such Purchaser) and any Person that shares a
common investment adviser (but only to the extent that sharing a common
investment adviser is the sole reason such Person would otherwise be an
Affiliate), (x) a Person shall be deemed to have “Beneficial Ownership” of any
securities of which such Person is considered to be a “Beneficial Owner” under
Rule 13d-3 under the Exchange Act as in effect on the date hereof (including
without limitation, for the avoidance of doubt, through the use of derivative
securities or derivative transactions), (y) “Voting Securities” shall mean
Common Stock or shares of any class of capital stock of the Company that are
then entitled to vote generally in the election of directors or any securities
that are convertible into, or exchangeable or exercisable for, any such shares,
and any direct or indirect rights or options to acquire Common Stock or such
shares or any derivative based on or relating to such Common Stock or such
shares and (z) “Standstill Period” shall mean the period beginning on the
Closing Date and ending on first anniversary of the Closing Date.

               (c) The foregoing clauses (a)(iii), (a)(v) or (a)(vi) of Section
4.10 shall not prohibit any private verbal communications between
representatives of a Purchaser and representatives of the Company regarding any
matters described in such clauses (a)(iii), (a)(v) or (a)(vi) of Section 4.10
involving solely other third parties who are not affiliated or associated with
any such Purchaser or its Affiliates and which matters are not being proposed
principally on behalf of any such Purchaser or its Affiliates, and not as a
means of such Purchaser or its Affiliates to avoid or evade the provisions of
this Section 4.10.

ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

          5.1 Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

               (a) Representations and Warranties. The representations and
warranties of the Company contained herein (i) that are qualified by materiality
or Material Adverse Effect shall be true and correct in all respects and (ii)
that are not qualified by materiality or Material Adverse Effect shall be true
and correct in all material respects, in each case as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

               (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

               (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered or promulgated by
any court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

21

--------------------------------------------------------------------------------



               (d) Consents. The Company shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers required to
be obtained by the Company and necessary for consummation of the purchase and
sale of the Shares at the Closing, all of which shall be and remain so long as
necessary in full force and effect.

               (e) No Suspensions of Trading in Common Stock; Listing. The
Common Stock (i) shall be listed on the New York Stock Exchange and (ii) shall
not have been suspended, as of the Closing Date, by the Commission or the New
York Stock Exchange from trading on the New York Stock Exchange nor shall
suspension by the Commission or the New York Stock Exchange have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the New York Stock Exchange or (B) by falling below the minimum listing
maintenance requirements of the New York Stock Exchange. The Company shall have
filed the Application with the New York Stock Exchange. If required by the rules
of the New York Stock Exchange, the Shares shall have been authorized for
listing on the New York Stock Exchange, subject to official notice of issuance.

               (f) Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).

               (g) Compliance Certificate. The Company shall have delivered to
each Purchaser a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in Sections
5.1(a) and (b) in the form attached hereto as Exhibit F.

               (h) Lock-up Agreement. The Company shall have obtained and
delivered to each Purchaser an executed lock-up agreement, dated as of the
Closing Date, from William C. Erbey in the form attached hereto as Exhibit H.

               (i) Termination. This Agreement shall not have been terminated as
to such Purchaser in accordance with Section 6.17 herein.

          5.2 Conditions Precedent to the Obligations of the Company to sell
Shares. The Company’s obligation to sell and issue the Shares at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:

               (a) Representations and Warranties. The representations and
warranties made by the Purchaser in Section 3.2 hereof (i) that are qualified by
materiality shall be true and correct in all respects and (ii) that are not
qualified by materiality shall be true and correct in all material respects, in
each case as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

               (b) Performance. Such Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.

               (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered or promulgated by
any court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

22

--------------------------------------------------------------------------------



               (d) Consents. The Purchasers shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
required to be obtained by the Purchasers and necessary for consummation of the
purchase and sale of the Shares, all of which shall be and remain so long as
necessary in full force and effect.

               (e) Purchasers Deliverables. Such Purchaser shall have delivered
its Purchaser Deliverables in accordance with Section 2.2(b).

               (f) Compliance Certificate. Each Purchaser shall have delivered
to the Company a certificate, dated as of the Closing Date and signed by a duly
authorized signatory thereof, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in Sections 5.2(a) and (b) in the form
attached hereto as Exhibit G.

               (g) Listing. The Company shall have filed the Application with
the New York Stock Exchange. If required by the rules of the New York Stock
Exchange, the Shares shall have been authorized for listing on the New York
Stock Exchange, subject to official notice of issuance.

               (h) Termination. This Agreement shall not have been terminated as
to such Purchaser in accordance with Section 6.17 herein.

ARTICLE VI.
MISCELLANEOUS

          6.1 Fees and Expenses. The Company and the Purchasers shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.

          6.2 Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

          6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

23

--------------------------------------------------------------------------------



          If to the Company:

Ocwen Financial Corporation

 

1661 Worthington Road, Suite 100

 

West Palm Beach, Florida 33409

 

Telephone No.: Separately Supplied

 

Facsimile No.: Separately Supplied

 

Attention: Chief Executive Officer

 

 

          If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

          6.4 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.

          6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

          6.6 Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. Except as specifically provided in Section 4.1 with respect
to a Joinder Agreement, this Agreement, or any rights or obligations hereunder,
may not be assigned by the Company or any Purchaser without the prior written
consent of the Company and all of the Purchasers.

          6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

          6.8 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Delaware
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

24

--------------------------------------------------------------------------------



          6.9 Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares for a period of twelve
months following the Closing, and thereafter shall expire and have no further
force and effect (except with respect to claims properly made before the
expiration of such period). Except as otherwise provided herein, all covenants
and agreements contained herein shall survive for the duration of any applicable
statutes of limitations or until, by their respective terms, they are no longer
operative.

          6.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

          6.11 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

          6.12 Replacement of Shares. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

          6.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

25

--------------------------------------------------------------------------------



          6.14 Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

          6.15 Adjustments in Common Stock Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, each reference in any Transaction Document to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.

          6.16 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

          6.17 Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.17 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.17 shall be deemed to release any
party from any liability for any willful breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents, subject to
Section 6.13. In the event of a termination pursuant to this Section, the
Company shall promptly notify all non-terminating Purchasers. Upon a termination
in accordance with this Section, the Company and the terminating Purchaser(s)
shall not have any further obligation or liability (including arising from such
termination) to the other, and no Purchaser will have any liability to any other
Purchaser under the Transaction Documents as a result therefrom.

26

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

By:

/s/ David J. Gunter

 

 

 

   

 

 

Name: David J. Gunter

 

 

 

Title: Executive Vice President and Chief Financial Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

Bay Pond Partners, L.P.

 

 

 

 

By: Wellington Management Company, LLP
as Investment Adviser
 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $24,070,200

 

 

 

Number of Shares to be Acquired: 2,188,200

 

 

 

Tax ID No.: ____________________

 

 

 

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ______________________

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

Bay Pond Investors (Bermuda) L.P.

 

 

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $7,400,800

 

 

 

Number of Shares to be Acquired: 672,800

 

 

 

Tax ID No.: ____________________

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

Ithan Creek Master Investors (Cayman) L.P.

 

 

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $15,716,800

 

 

 

Number of Shares to be Acquired: 1,428,800

 

 

 

Tax ID No.: ____________________

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

Wolf Creek Partners, L.P.

 

 

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $5,091,900

 

 

 

Number of Shares to be Acquired: 462,900

 

 

 

Tax ID No.: ____________________

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

Wolf Creek Investors (Bermuda) L.P.

 

 

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $5,045,700

 

 

 

Number of Shares to be Acquired: 458,700

 

 

 

Tax ID No.: ____________________

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

--------------------------------------------------------------------------------



 

 

 

 

NAME OF PURCHASER:

 

 

 

First Opportunity Fund, Inc.

 

 

 

By: Wellington Management Company, LLP

 

as Investment Adviser

 

 

 

By:

/s/ Steven M. Hoffman

 

 

 

 

Name: Steven M. Hoffman

 

Title: Vice President and Counsel

 

 

 

Aggregate Purchase Price (Subscription Amount): $2,861,100

 

 

 

Number of Shares to be Acquired: 260,100

 

 

 

Tax ID No.: ____________________

Address for Notice:

 

 

 

c/o Wellington Management Company, LLP

 

 

75 State Street, Boston, MA 02109

 

 

 

 

Telephone No.: 617.790.7535

 

 

 

Facsimile No.: 617.289.5699

 

 

 

E-mail Address: seclaw@wellington.com

 

 

 

Attention: Legal/Compliance

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

--------------------------------------------------------------------------------